     Case 1:20-cr-00106-NONE-SKO Document 12 Filed 09/03/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
 2    REED GRANTHAM, CA Bar #294171
      Assistant Federal Defender
 3    Office of the Federal Defender
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      CARSON WILHITE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                     Case No. 1:20-cr-00106-NONE-SKO
12                         Plaintiff,                STIPULATION TO MODIFY CONDITIONS
                                                     OF PRETRIAL RELEASE; ORDER
13     vs.
14     CARSON WILHITE,
15                        Defendant.
16
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective
19    counsel, Assistant United States Attorney Karen Escobar, counsel for plaintiff, and Assistant
20    Federal Defender Reed Grantham, counsel for defendant Carson Wilhite, that the following
21    condition of Mr. Wilhite’s pretrial release be added:
22           1.      You must reside with your third-party custodian, Christine Wilhite, and not move
23                   or absent yourself from this residence for more than 24 hours without the prior
24                   approval of the pretrial services officer.
25           Mr. Wilhite’s Pretrial Services Officer, Officer Elizabeth Gutierrez, is in agreement with
26    this modification. Government counsel has also indicated that the government has no objection
27    to the proposed modification. In light of the above, the parties request that the above condition be
28    added, with all other previously imposed conditions of release not in conflict with this order to
     Case 1:20-cr-00106-NONE-SKO Document 12 Filed 09/03/20 Page 2 of 2


 1    remain in full force and effect.
 2
                                                     Respectfully submitted,
 3
                                                     McGREGOR W. SCOTT
 4                                                   United States Attorney
 5
 6    Dated: September 3, 2020                       /s/ Karen Escobar
                                                     KAREN ESCOBAR
 7                                                   Assistant United States Attorney
                                                     Attorney for Plaintiff
 8
 9
10                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
11
12    Date: September 3, 2020                        /s/ Reed Grantham
                                                     REED GRANTHAM
13                                                   Assistant Federal Defender
                                                     Attorney for Defendant
14                                                   CARSON WILHITE
15
16                                                  ORDER
17            IT IS SO ORDERED.
18            The following condition is added to the terms and conditions of Mr. Wilhite’s pretrial
19    release:
20                1. Mr. Wilhite must reside with his third-party custodian, Christine Wilhite, and not
21                    move or absent yourself from this residence for more than 24 hours without the
22                    prior approval of the pretrial services officer.
23            All other previously imposed conditions of release not in conflict with this order
24    shall remain in full force and effect.
25
26    IT IS SO ORDERED.
27
         Dated:      September 3, 2020                           /s/ Barbara   A. McAuliffe            _
28                                                        UNITED STATES MAGISTRATE JUDGE
       Wilhite – [Proposed] Order and Stipulation       -2-
       to Modify Conditions of Release
